Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BS-760

IN RE LARRY C. WILLIAMS
A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration No.: 14027                               DDN: 334-18


BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                          (FILED – September 12, 2019)

       On consideration of the petition of the Board on Professional Responsibility
pursuant to D.C. Bar R. XI, § 13(c), to suspend respondent indefinitely based on
disability, and the accompanying motion for leave to file under seal, and respondent
having interposed no objection thereto, it is hereby

      ORDERED that the motion for leave to file under seal is granted. It is

       FURTHER ORDERED that respondent is indefinitely suspended from the
practice of law in the District of Columbia, effective immediately, and any pending
matters be held in abeyance pursuant to D.C. Bar Rule XI, § 13(g). It is

      FURTHER ORDERED that respondent’s attention is drawn to the
requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys. It is
19-BS-760

       FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, §14(g) with the Court and the Board and shall serve a copy of
the affidavit on Disciplinary Counsel.


                                 PER CURIAM


Copies to:

Mr. Larry C. Williams
1451 Jonquil Street, NW
Washington, DC 20012


Copies e-Served to:

Matthew G. Kaiser, Esquire
Chair, Board on Professional Responsibility

James T. Phalen, Esquire
Executive Attorney
Board on Professional Responsibility

Hamilton P. Fox, III, Esquire
Disciplinary Counsel



oio